NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted May 9, 2013
                                  Decided May 13, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge

                            DANIEL A. MANION, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 12-3605

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff-Appellee,                       Court for the Western District of Wisconsin.

       v.                                      No. 12-CR-118

DARRELL W. WELLMAN, JR.,                       William M. Conley,
    Defendant-Appellant.                       Chief Judge.

                                        ORDER

       Darrell Wellman, a federal inmate, was serving 60 months for possession of a
firearm by a felon, 18 U.S.C. § 922(g)(1), when guards found marijuana sewn into his
underwear. He pleaded guilty to possession of contraband by a federal inmate, 18 U.S.C.
§ 1791(a)(2), and was sentenced to six months’ additional imprisonment. Wellman filed a
notice of appeal, but his appointed lawyer has concluded that the appeal is frivolous and
seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). We invited Wellman to
comment on counsel’s motion, but he has not responded. See CIR. R. 51(b). Our review is
limited to the potential issues identified in counsel’s facially adequate submission. See
United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).
No. 12-3605                                                                                Page 2

       Wellman has informed his lawyer that he does not wish to challenge his guilty plea,
so counsel properly omits any discussion about the plea colloquy or the voluntariness of
the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox,
287 F.3d 667, 671 (7th Cir. 2002).

       Counsel considers whether Wellman could challenge the reasonableness of his
six-month prison sentence but appropriately rejects this potential challenge as frivolous.
The prison term is within the properly calculated guidelines range of two to eight months
and thus is presumptively reasonable, and counsel identifies no reason to disturb that
presumption. See Rita v. United States, 551 U.S. 338, 347 (2007); United States v. Marin-
Castano, 688 F.3d 899, 905 (7th Cir. 2012). Before imposing sentence the district court looked
to 18 U.S.C. § 3553(a) and considered Wellman’s supportive family and educational efforts.
But these considerations were outweighed, in the court’s view, by the seriousness of the
offense, Wellman’s continued drug use despite treatment and incarceration, and the need
to deter him and others from further criminal activity while incarcerated.

        Wellman requested that his counsel argue that his prison term is unreasonable
because it exceeds the government’s recommendation of a sentence in the middle of the
guidelines range. But the district court was not bound by the government’s
recommendation, see Gall v. United States, 552 U.S. 38, 49–50 (2007); Marin-Castano, 688 F.3d
at 905; United States v. Marty, 450 F.3d 687, 691 (7th Cir. 2006), and during his plea hearing
Wellman acknowledged that he could receive any prison sentence not exceeding the
maximum statutory penalty of five years.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.